Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 31, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  155399                                                                                              Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  In re MORFORD/ELLISON-MORFORD,                                                                           Joan L. Larsen,
  Minors.                                                                                                            Justices
                                                                   SC: 155399
                                                                   COA: 332541
                                                                   Monroe CC Family Division:
                                                                     14-023167-NA

  _____________________________________/

         On order of the Court, the application for leave to appeal the December 22, 2016
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of In re Hicks/Brown, Minors (Docket No. 153786) is pending on appeal before this
  Court and that the decision in that case may resolve an issue raised in the present
  application for leave to appeal, we ORDER that the application be held in ABEYANCE
  pending the decision in that case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 31, 2017
           t0328
                                                                              Clerk